1
                                UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4

5     JOSE CESAR CAMACHO,                              Case No. 2:18-cv-02085-GMN-GWF
6        Petitioner,
                                                       ORDER
7              v.
8
      JOSEPH MICHAEL LOMBARDO, et al.,
9
         Respondents.
10

11

12          This pro se habeas petition, under 28 U.S.C. § 2241, was filed by Jose Cesar
13   Camacho in the United States District Court for the Northern District of California on
14   October 24, 2018, and was transferred to this Court on October 29, 2018 (ECF
15   Nos. 1, 2). This Court screened the petition on November 1, 2018, and ordered
16   Camacho to amend his petition to correct certain deficiencies, and also ordered
17   Camacho to show cause: (a) why the action should not be dismissed without prejudice
18   because of his failure to exhaust his claims in state court, and (b) why the action should
19   not be dismissed without prejudice under the Younger abstention doctrine. See Order
20   filed November 1, 2018 (ECF No. 5). Camacho was to do both by December 17, 2018.
21   See id.
22          On December 17, 2018, the Court received from Camacho a Notice of Change of
23   Address and Motion to Transfer Case (ECF Nos. 9, 10). In that document, Camacho
24   gives notice that he has been extradited to California and is now incarcerated in Marin
25   County, California; he requests, therefore, that this action be transferred back to the
26   United States District Court for the Northern District of California.
27          In view of Camacho’s notification that he is now in jail in Marin County, the Court
28   will relieve Camacho of the November 1, 2018, order to show cause, and will grant his
                                                   1
1    motion to transfer this case to the United States District Court for the Northern District of

2    California.

3           The proper jurisdiction and venue for a petition under Section 2241 is the district

4    in which the petitioner is in custody. See Braden v. 30th Judicial Circuit Court, 410 U.S.

5    484, 495-99 (1973). Camacho is incarcerated in Marin County, California, which is

6    within the United States District Court for the Northern District of California. Accordingly,

7    in the interest of justice, and pursuant to 28 U.S.C. § 1406(a), this Court will order this

8    action transferred back to the United States District Court for the Northern District of

9    California.

10          IT IS THEREFORE ORDERED that the petitioner is relieved of the requirement

11   that he show cause why this action should not be dismissed, as set forth in the order

12   filed on November 1, 2018 (ECF No. 5).

13          IT IS FURTHER ORDERED that the petitioner’s Motion to Transfer Case (ECF

14   No. 10) is GRANTED. This action is transferred to the United States District Court for

15   the Northern District of California. The Clerk of the Court is directed to transfer this

16   action to that court forthwith.

17
                        19 day of ______________________,
            DATED THIS ___            December            2018.
18
19

20                                              GLORIA M. NAVARRO,
                                                CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                   2
